[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The defendant has moved to strike the Third Count of the CT Page 4129 Amended Complaint which purports to set forth a cause of action under the Connecticut Antitrust Act. (Connecticut General Statutes35-24 et seq. The complaint alleges that the plaintiff gave an estimate to a homeowner to clean her home following a puff-back from an oil furnace. The plaintiff further claims that the defendant advised the owner that they only used another cleaning service and accordingly, the plaintiff alleges that it did not obtain the contract to clean the home. The plaintiff then alleges that the defendant's actions are in restrain of trade between the plaintiff and its competitors and violative of General Statutes35-26 to 35-29.
The statutes upon which the plaintiff relies to state a cause of action require a variety of factual patterns necessary to maintain a claim such as a plurality of actors, possession and wilful acquisition or maintenance of monopoly power and specific intent to control prices or destroy competition. see, Shea v. First Federal Savings  Loan Assn. of New Haven, 184 Conn. 285, 303-3-6 (1981); McKeown Distributors Inc., v. GYP-Crete Corp,618 F. Sup. 963 (D.C. Conn. 1985). Plaintiff's complaint is completely devoid of any factual allegations necessary to sustain a cause of action under the statutes alleged. Assertion that the statutes are applicable is insufficient.
Accordingly, the Motion to Strike the Third Count of the Amended Complaint is granted.
RUSH, J.